Darden, Judge
(concurring in part and dissenting in part):
The appellant’s inconsistent testimony arguably raises a question of mistake of fact. Irrespective of whether the appellant was suggesting self-defense or mistake of fact, further inquiry into the adequacy of his guilty plea was required. I therefore agree that Woodrum’s conviction of Charge II and its specification should be set aside.
But I do not agree with the conclusion that, without any implementation, the I Corps Coordinator Instruction considered here is no different from its precursor that was considered in United States v Tassos, 18 USCMA 12, 39 CMR 12 (1968). Although the current instruction permits implementation, it now applies, without any implementation, directly to members of the armed forces by virtue of paragraph 4a. Hence it is a general order or regulation for the purpose of Article 92, Uniform Code of Military Justice, 10 USC § 892. Consequently I would affirm appellant’s conviction under specification 2, Charge I.